Citation Nr: 0100019	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  98-05 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until 
December 1968.  The evidence of record indicates that the 
veteran served in combat in the Republic of Vietnam.  He died 
in October 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas, which denied entitlement to 
service connection for the cause of the veteran's death and 
also denied entitlement to eligibility for dependents' 
educational assistance under 38 U.S.C., Chapter 35.  


FINDINGS OF FACT

1.  The veteran died in October 1996.  The death certificate 
listed the 
immediate cause of death as advanced renal cell carcinoma of 
four years duration.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was noted to be hypercalcemia.

2.  At the time of the veteran's death, service connection 
was in effect for 
a nonunion fracture of the right wrist, navicular bone, with 
posttraumatic changes; malaria; and a scar from shrapnel 
wound to the right leg.

3.  The credible and probative evidence of record 
demonstrates that the veteran's renal cell carcinoma was 
related to Agent Orange exposure and to exposure to kerosene 
and/or aviation fuel during service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The record reflects 
that she has advanced several arguments in support of her 
claim.  Her primary contention is that the veteran's renal 
cell carcinoma, which caused of his death, was related to his 
alleged exposure to herbicides while in Vietnam.  It appears 
that she has also advanced additional contentions to the 
effect that the veteran's renal cell carcinoma developed as a 
result of exposure to antimalarial medication during service 
or as a result of exposure to kerosene and/or aviation fuel 
in service.  The appellant appears to be contending that the 
veteran's fatal renal cell carcinoma was brought on by a 
combination of all of these factors.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.  

The issue of entitlement to eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 will be 
addressed in a separate discussion at the close of this 
decision.

1.  Entitlement to service connection for the cause of the 
veteran's death

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2000).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (2000) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Service connection - cause of death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Factual background

The veteran's service medical records are negative for any 
complaints or treatment for kidney problems, cancer, or 
hypercalcemia.  A December 1968 report of medical history 
indicates that the veteran was treated for malaria while in 
Vietnam in 1968 and had good recovery.

The record reflects that in a February 1970 rating decision, 
the RO granted service connection for the residuals of 
malaria and for a nonunion fracture of the right wrist, 
navicular bone, with post traumatic changes.  In an October 
1992 rating decision, service connection was also established 
for a shrapnel wound scar to the right leg.

There are no pertinent medical records for the next two 
decades.

Private radiology reports dated in September 1992 revealed 
that a large, solid mass was found on the veteran's right 
kidney.  The examiner noted a diagnosis of a large, solid 
mass arising from the inferior pole of the right kidney, and 
opined that such was renal cell carcinoma until proven 
otherwise.  A subsequent medical report dated in December 
1992 contains a diagnosis of right renal cancer.

In an October 1992 statement to he RO, the veteran asserted 
that he had been exposed to Agent Orange while in Vietnam.

The veteran died in October 1996.  The certificate lists the 
immediate cause of death as advanced renal cell carcinoma of 
four years duration.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was noted to be  hypercalcemia. 

In December 1996, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death.  
In support of her claim, the appellant subsequently submitted 
various medical treatises and other documents which explore 
the issue of whether a relationship exists between exposure 
to dioxins and the development of both cancers in general and 
cancers specific to the kidney.  Many of these treatises also 
specifically discuss the effects of exposure to Agent Orange 
and the chemical 2, D-4 (an ingredient in Agent Orange) on 
the development of cancers of the kidney.  In addition, some 
of the reports also discuss the role of other chemicals as 
carcinogens, including jet fuel, gasoline, diesel fuel, 
kerosene, and other fuels and solvents. 

In a July 1999 statement, the appellant summarized many of 
her contentions regarding her claim.  In that statement, she 
asserted that in denying the claim, VA had ignored three 
important factors, including the rarity of kidney cancer; the 
allegedly high level of exposure to Agent Orange in this 
particular veteran; and the compromised nature of his immune 
system due to incidents of his service.  She further asserted 
that the medications and treatment the veteran received for 
his malaria had also contributed to his development of renal 
carcinoma.

In August 2000, in light of the appellant's various 
contentions, as well as the information contained in the 
medical treatises she had submitted, the Board determined 
that an expert medical opinion was warranted regarding the 
etiology of the veteran's renal cell carcinoma.  The Board 
subsequently requested a medical opinion from the Veterans 
Health Administration (VHA) regarding several questions 
associated with the veteran's claim.  See 38 C.F.R. § 20.901 
(2000).  Specifically, the Board requested that a physician 
review the veteran's claims folder, including all pertinent 
medical records, as well as the appellant's July 1999 
statement and the various documents submitted by her, and 
render an opinion as to the relationship between the 
veteran's renal cell carcinoma and exposure to herbicides 
during service.  The physician was also asked to determined 
if it was at least as likely as not that the veteran's renal 
cell carcinoma was related to either his in-service treatment 
for malaria or to exposure to kerosene or other aviation fuel 
during service.  The Board also requested that the physician 
comment on whether it was at least as likely as not that the 
veteran's renal cell carcinoma developed as a result of some 
combination of the above factors or to some other incident of 
service or a service-connected disability.

In September 2000, in response to the Board's request, Dr. 
R.P., Staff Physician in Hematology/Oncology at a VA Medical 
Center, reviewed the veteran's claims folder.  Dr. R.P. 
determined that it would seem likely that both herbicide 
exposure and exposure to kerosene and/or herbicide were 
causal factors in the veteran's development of renal cell 
carcinoma.  In reaching this conclusion, Dr. R.P. noted that 
the clearly identified risk factors of renal cell carcinoma 
were limited, and included such factors as cigarette smoking, 
obesity, and analgesic abuse.  Dr. R.P. further noted that 
some environmental and occupational factors have been 
associated with the development of renal cell carcinoma, such 
as in the cases of leather tanners and worker's exposed to 
asbestos.  More significantly, Dr. R.P. indicated that animal 
studies had shown a relationship between gasoline exposure 
and renal cell carcinoma, and that there had also been 
reports of increased incidents of renal cell carcinoma 
following exposure to petroleum, tar, and pitch products.  
Although Dr. R.P. acknowledged that some studies of oil 
refinery workers and petroleum distribution workers had not 
identified any relationship between gasoline exposure and 
cancer, Dr. R.P. found that other investigations had 
determined that there may be an increased risk of renal cell 
carcinoma in older workers or in workers exposed to gasoline 
for prolonged periods of time.

After having apparently reviewed the claims folder, Dr. R.P. 
concluded that the veteran had been exposed to a dioxin-
contaminated product, which was mixed with either kerosene or 
diesel fuel, both of which are believed to be capable of 
causing renal cell carcinoma.  For this reason, Dr. R.P. 
found that it was at least as likely as not that the 
veteran's renal cell carcinoma was related to exposure to 
herbicides in association with exposure to kerosene and/or 
aviation fuel.  In fact, Dr. R.P. went on to conclude that it 
seemed likely that both the herbicide exposure and the 
exposure to kerosene and/or aviation fuel were each causal 
factors in the veteran's development of renal cell carcinoma.  

In closing his letter, Dr. R.P. added that it was not likely 
that the veteran's renal cell carcinoma was related to 
medications or other treatment received for malaria while in 
the service.  With respect to the appellant's argument that 
dioxin affected the immune system such that it resulted in 
the veteran's unsuccessful T-cell therapy, Dr. R.P. found 
that there was far too little scientific data to support such 
a hypothesis.

In September 2000, the Board issued a copy of Dr. R.P.'s 
opinion to the appellant's representative.  To date neither 
the appellant nor her representative have provided any 
additional comment.

Analysis

Preliminary matters - duty to assist; standard of proof

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the instant case, the 
Board obtained a VHA opinion in order to clarify medical 
questions presented by the record on appeal.  The Board 
believes that there is ample medical and other evidence now 
of record to adjudicate this claim.  The Board also believes 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

(i) Statutory presumptions

At the outset, the Board notes that it has considered whether 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(e).  However, the disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision, and the disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence there under.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
renal cell carcinoma.  Furthermore, in November 1999, the 
Secretary of Veterans Affairs specifically determined that 
there is no positive association between herbicide exposure 
and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232-
59243 (November 2, 1999).  In making that determination, the 
Secretary considered numerous studies and other scientific 
evidence, and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).  

The Board also observes that there is no evidence that the 
veteran's fatal renal cell carcinoma was manifested with the 
one year presumptive period found in 38 C.F.R. § 3.309(a), 
and the appellant does not appear to so contend.

Thus, the presumptive provisions found in 38 C.F.R. §§ 3.307 
and 3.309 are not for application in this case.

(ii) Combee considerations

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board 
will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection, 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.

The veteran's certificate of death lists advanced renal cell 
carcinoma as the immediate cause of the veteran's death.  The 
Board must address the question of whether the veteran's 
renal cell carcinoma was as a result of service.

As discussed in detail above, Dr. R.P. specifically concluded 
that it seemed likely that both herbicide exposure and 
exposure to kerosene and/or aviation fuel were each causal 
factors in the veteran's development of renal cell carcinoma.  
In reaching this conclusion, Dr. R.P. noted that the veteran 
had reportedly been exposed to a dioxin-contaminated product 
during service which had been mixed with either kerosene or 
diesel fuel, both of which are believed to be capable of 
causing renal cell carcinoma.  Dr. R.P. cited to studies 
which reportedly suggested a relationship between gasoline 
and renal cell carcinoma, and to reports of renal cell 
carcinoma following exposure to petroleum, tar, and pitch 
products.  Based on these findings, Dr. R.P. concluded that 
the veteran's exposure to kerosene and/or aviation fuel in 
service was likely a causal factor in his development of this 
disease.  In addition, Dr. R.P. also found that the veteran's 
exposure to herbicides during service was also likely a 
causal factor in his development of renal cell carcinoma.

In short, a competent medical examiner has suggested a link 
between the veteran's development of renal cell carcinoma, 
and his herbicide exposure and exposure to kerosene and/or 
aviation fuel in service.  The Board cannot identify any 
medical evidence to the contrary.  

Therefore, the Board concludes that the weight of competent 
and probative evidence of record establishes that the 
veteran's renal cell carcinoma was incurred as a result of 
exposure to Agent Orange, as well as kerosene and/or aviation 
fuel, in service.  See 38 C.F.R. § 3.303(d).  Accordingly, 
the Board finds that a grant of service connection for the 
cause of the veteran's death is warranted.

2.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code.  With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: Died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence.  38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807(b) 
(2000).  

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  The 
benefit sought on appeal is accordingly granted.



ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

